981 So.2d 681 (2008)
Phares SYLINCE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-470.
District Court of Appeal of Florida, Fourth District.
May 28, 2008.
Carey Haughwout, Public Defender, Dea Abramschmitt and Natalie K. Stevens, Assistant Public Defenders, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm without prejudice to appellant's filing a timely motion for relief pursuant *682 to Florida Rule of Criminal Appeal 3.850.
WARNER, POLEN and TAYLOR, JJ., concur.